internal_revenue_service uniform issue list department of the treasu washington dc person to contact telephone number reter reply to op e ep t date sep _ i99g attn legend plan x company a dear this letter is in response to your request for a private_letter_ruling dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain distributions to participants in plan x pian x is an employee_stock_ownership_plan which is intended to qualify under sec_401 and sec_4975 of the internal_revenue_code code’ the related trust is exempt from income_taxation under sec_501 of the code plan x including the related trust agreement was last amended and restated on september plan x received its most recent favorable determination_letter on date company a maintains plan x as a c_corporation as defined in sec_1361 of the code neither company a nor any subsidiary of company a maintains any other tax-qualified plan every plan x participant is an employee of company a _including any employee who works at a subsidiary of company a section dollar_figure of plan x provides that a participant can receive a distribution of his or her plan benefits in the event of his or her retirement or other termination from employment with company a under section b of plan x as amended in date a participant who has not retired or otherwise separated from employment can elect a distribution of all of his or her plan benefits at any time on or after he or she attains age and has years of vesting service in both instances the terms of plan x provide a single sum payment pursuant to section a of plan x shares of company a common voting_stock and or shares of company a common nonvoting_stock are allocated to a participant's plan account the common voting_stock of company a is a qualifying employer security’ as defined by code sec_4975 and sec_409 this voting_stock and company a’s common nonvoting_stock are securities_of_the_employer_corporation as defined by code sec_402 e ii under section dollar_figure of plan x either or both classes of stock may be distributed to a participant in an in-service distribution or in the event of a participant's separation_from_service with company a pursuant to section b of plan x a plan participant with years of vesting service who has attained at least age can elect to receive an in-service distribution of his or her entire plan benefits in one payment for which the plan trustee will make a single payment representing the participant’s entire account balance prior to receiving this in-service distribution the plan participant will have received on a regular quarterly basis any cash dividend payable on company a common voting_stock allocated to the participant's pian account these dividend payments are made by company a directly to the plan participant pursuant to section dollar_figure of plan x and sec_404 k a i of the code your authorized representative has stated that a specific participant intends to elect an in-service distribution of his or her entire plan benefits under section b of plan x during the calendar_year also it has been represented that at least one participant who has separated from service with company a during the calendar_year received a distribution of his or her entire account balance having already received dividend distributions in prior years pursuant to sec_404 of the code based on the above facts and representations you have requested the following two rulings that the payment of an active participant's entire account balance in one taxable_year on or after he attains age and has ten years of vesting service constitutes a lump sum distribution under code sec_402 and sec_402 even though in years prior to this payment including years after the participant attained age the participant received dividend distributions from the plan pursuant to code sec_404 - that the payment of a participant's entire account balance in one taxable_year after he separates from service with company a constitutes a lump sum distribution under code sec_402 and sec_402 even though in years prior to this payment including years after his separation_from_service and attainment of age the participant received dividend distributions from the plan pursuant to code sec_404 sec_402 of the code effective for taxable years beginning before date provides that for purposes of this section and sec_403 the term lump sum distribution means in pertinent part the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient under clause ii after the employee attains age or under clause iii on account of the employee's separation_from_service sec_402 of the code provides in pertinent part that for purposes of subsection a and sec_72 in the case of any lump sum distribution which includes securities_of_the_employer_corporation there shall be exciuded from gross_income the net_unrealized_appreciation attributable to that part of the distribution which consists of securities_of_the_employer_corporation sec_402 of the code effective for taxable years beginning before date provides that for purposes of this paragraph the term lump sum distribution’ has the meaning given such term by subsection d a without regard to subsection d f sec_402 of the code effective for taxable years beginning after date provides that for purposes of this paragraph the term lump sum distribution means in pertinent part the distribution or payment within one taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient under subparagraph d i il after the employee aitains age or under subparagraph d i iil on account of the employee’s separation_from_service sec_402 ii of the code provides that the term securities of the employer corporation’ includes securities of a parent or subsidiary_corporation as defined in subsections e and f of sec_424 of the employer_corporation sec_404 k a i of the code provides a deduction toac corporation for any cash dividend paid during a taxable_year with respect to its stock held in an employee stock ownership pian which it maintains if the dividend is paid directly to the plan participants or their beneficiaries similarly sec_404 of the code provides a deduction if the cash dividend is paid to the employee_stock_ownership_plan and distributed to participants or their beneficiaries within days after the close of the plan_year in which the dividend is paid in both instances the deduction is limited to dividends_paid on employer_securities as defined under sec_409 and k a of the code sec_1 k -it q a-3 of the temporary regulations provides that dividends_paid in cash directly to plan participants by the corporation and dividends_paid to the plan and then distributed in cash to plan participants under sec_404 of the code are generally treated as plan distributions for the purposes of sec_72 sec_401 and sec_402 of the code pursuant to section dollar_figure of plan x dividends on company a’s common voting_stock heid in plan x are paid_by company a directly to participants in plan x as provided under sec_404 of the code such dividends are not treated as part of the balance_to_the_credit of an employee for purposes of determining a lump sum distribution under sec_402 of the code effective for pre-2000 taxable years and sec_402 of the code effective for pre-2000 taxable years and post-1999 taxable years thus such distribution does not prevent a subsequent distribution of the balance_to_the_credit of an employee from being a lump sum distribution accordingly with respect to your first ruling_request we conclude that the payment of an active participant's entire account balance in one taxable_year on or after the participant attains age and has ten years of vesting service constitutes a lump sum distribution under code sec_402 and sec_402 even though in years prior to this payment including years after the participant attained age the participant received dividend distributions pursuant to code sec_404 a i that are treated as distributions from plan x with respect to your second ruling_request we conclude that the payment of participant's entire account balance in one taxable_year after the participant separates from service with company a constitutes a lump sum distribution under code sec_402 and sec_402 even though in years prior to this payment including years after the participant's separation_from_service and attainment of age the participant received dividend distributions pursuant to code sec_404 that are treated as distributions from plan x the above rulings are based on the assumption that plan x is qualified under sec_401 and sec_4975 of the code and its related trust exempt from tax under sec_501 of the code at all relevant times please be aware that the taxable_portion of an eligible roliover distribution’ described in sec_402 of the code is subject_to the 20-percent withholding requirement under sec_3405 of the code this letter_ruling is directed only to the taxpayer who requested it section k of the code provides that it may not be used or cited by other sec_4s precedent the original of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file with this office sincerely yours odhn lidalte dr john g riddle jr chief employee_plans technical branch ‘enclosures deleted copy of letter_ruling notice ce
